OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on March 22, 1967.
The respondent was charged in this proceeding with, inter alia, converting escrow moneys to his own use in the amount of $6,340.60; neglecting nine legal matters entrusted to him by clients; failing to co-operate with the Grievance Committee for the Tenth Judicial District in its investigation; and failing to respond to a judicial subpoena.
The referee sustained all of the above-stated charges. The petitioner has moved to confirm the referee’s report and the respondent has submitted an affidavit in response to said motion.
*372After reviewing all of the evidence, we are in agreement with the findings of the referee. The petitioner’s motion to confirm the referee’s report is granted.
The respondent is adjudged guilty of serious professional misconduct and should be, and hereby is, disbarred from the further practice of law and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith.
Mollen, P. J., Titone, Lazer, Mangano and Gibbons, JJ., concur.